Citation Nr: 0941732	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-32 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected burial benefits, to 
include an allowance for burial expenses and an allowance for 
plot or interment expenses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

The appellant testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The appellant's father was buried on January [redacted], 2000.

2.  VA first received the appellant's claim for nonservice-
connected burial benefits on September 21, 2005.


CONCLUSION OF LAW

The criteria for nonservice-connected burial benefits, to 
include an allowance for burial expenses and an allowance for 
plot or interment expenses, are not met; the appellant's 
claim for burial benefits was not timely filed.  38 U.S.C.A. 
§ 2304 (West 2002); 38 C.F.R. § 3.1601 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to nonservice-
connected burial benefits because he contributed to funeral 
and burial expenses on behalf of his father, who purportedly 
had recognized guerrilla service or service in the United 
States Armed Forces of the Far East (USAFFE) during World War 
II.  In support of his claim, the appellant submitted an 
application for burial benefits (VA Form 21-530) and also 
provided a letter from Dumaguete Memorial Park, evidencing 
the interment costs and related expenses incurred and paid by 
him as a result of his father's death.

Where a veteran's death is not service-connected, a burial 
allowance may be payable under certain circumstances to cover 
the burial and funeral expenses of a veteran and the expense 
of transporting the body to the place of burial.  38 U.S.C.A. 
§ 2302(a); 38 C.F.R. § 3.1600(b).  Further, a plot or 
interment allowance may be payable under the provisions of 
38 C.F.R. § 3.1600(f).
 
Applications for payments of burial and funeral expenses 
under 38 C.F.R. 
§ 3.1600(b) or for a plot or interment allowance under 
38 C.F.R. § 3.1600(f) must be received by VA within two years 
after the burial or cremation of a veteran.  
38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

After carefully reviewing the evidence of record, the Board 
finds that the appellant's claim for nonservice-connected 
burial benefits must necessarily fail because it was not 
timely received by VA.  38 U.S.C.A. § 2304 (West 2002); 
38 C.F.R. § 3.1601 (2009).   

In this case, the appellant's father was buried on January 
[redacted], 2000.  As applications for payments of burial and funeral 
expenses under 38 C.F.R. § 3.1600(b) or for a plot or 
interment allowance under 38 C.F.R. § 3.1600(f) must be 
received by VA within two years from the date of burial, the 
appellant was required to submit his claim for nonservice-
connected burial benefits on or before January [redacted], 2002.  
However, the undisputed evidence indicates that the appellant 
first filed a claim for burial benefits more than five years 
after the burial date.    

Here, the appellant does not assert, and the evidence does 
not indicate, that he filed his claim with VA within the two-
year time period following his father's burial.  Importantly, 
in a July 2008 hearing before the undersigned Veterans Law 
Judge, the appellant confirmed that he first filed his claim 
in 2005.  T. at 3.  Moreover, the record contains no 
statement or communication submitted to VA that would 
constitute a claim for burial benefits or otherwise reflects 
an intent to apply for burial benefits at any time prior to 
September 21, 2005.  Accordingly, because the claim was not 
received by VA within two years of the burial date, it is 
considered untimely under the provisions of 38 C.F.R. 
§ 3.1601. 

The Board acknowledges the appellant's statements indicating 
that he is in great need of financial assistance, as well as 
his requests for leniency due to the fact that he was unaware 
of the two year time-limit mandated by 38 C.F.R. § 3.1601.  
Hearing Transcript (T.) at 3.  To the extent that he argues 
that it is unfair to deny his claim due to his current 
financial status or, alternatively, that it is unfair deny 
his claim as untimely when he was unaware of the specific 
time constraints mandated by law, his argument is essentially 
one that is couched in equity.  However, the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Moreover, in Morris v. Derwinski, the Court of Appeals for 
Veterans Claims emphasized the United States Supreme Court's 
holding that everyone dealing with the Government is charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations.  Thus, regulations are binding on all who 
seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Morris v. Derwinski, 1 
Vet. App. 260, 265 (1991)(citation omitted)(finding that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation).  Accordingly, even though the appellant may have 
been unaware of the two-year time limitation for filing 
claims for nonservice-connected burial benefits, he is 
necessarily charged with knowledge of the regulation.

While the Board sympathizes with the appellant's position, 
there is no dispute that his claim for nonservice-connected 
burial benefits was first received by VA in 2005.  
Unfortunately, the provisions of 38 C.F.R. § 3.1601 require 
that claims for reimbursement of burial or funeral expenses 
under 38 C.F.R. § 3.1600(b) or for plot or interment costs 
under § 3.1600(f) be received by VA within two years after 
the date of burial.  

When the law is clear, as in this case, there is no other 
option but to apply the plain meaning of the statute.  
Because the appellant's claim for nonservice-connected burial 
benefits was not received by VA within two years from the 
date of burial, the claim must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 429 (1994). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant's claim was 
received by VA in a timely manner, the law as mandated by 
statute, and not the evidence, is dispositive of this appeal.  
Thus, VCAA notice is not applicable.  See Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis, 6 Vet. App. (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required under the VCAA.


ORDER

Nonservice-connected burial benefits, to include an allowance 
for burial expenses and an allowance for plot or interment 
expenses, is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


